 Case 1:21-cr-00086-PKC Document 68 Filed 04/16/21 Page 1 of 2 PageID #: 702

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
DKK/ICR/FJN                                        271 Cadman Plaza East
F. #2021R00059                                     Brooklyn, New York 11201



                                                   April 16, 2021

By ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Brendan Hunt,
                      21-CR-086 (PKC)

Dear Judge Chen:

               The government writes regarding the introduction of videos at trial depicting
the attack on the United States Capitol, which took place on January 6, 2021. As discussed
at yesterday’s hearing, the government will be calling a United States Capitol Police officer
to testify about certain of the events that took place on January 6. As part of the testimony,
the Court has stated that the government may play the videos that the defendant posted,
which depicted the attack. The government sought leave of Court to play other, additional
videos of the attack.

                At this time, the government will heed the Court’s guidance and not seek to
play any additional videos during the officer’s direct testimony. However, if the defendant
elicits any testimony (on direct or cross-examination), offers evidence, or argues to the jury
that the attack on the United States Capitol was non-violent, unserious, non-threatening or
non-frightening to Members of Congress and/or staff, the government will seek the Court’s
permission to play the attached video, at the following timestamps: 00:05 – 0:10; 02:51-5:14;
6:03-6:30, and 8:40-9:32.
 Case 1:21-cr-00086-PKC Document 68 Filed 04/16/21 Page 2 of 2 PageID #: 703




              The government has provided the video for the Court’s inspection via a file-
sharing program.


                                                  Very truly yours,

                                                  MARK J. LESKO
                                                  Acting United States Attorney



                                           By:
                                                  Francisco J. Navarro
                                                  David K. Kessler
                                                  Ian C. Richardson
                                                  Assistant United States Attorneys
                                                  (718) 254-7000

cc:    Jan Rostal, Esq.
       Leticia Olivera, Esq.
       Clerk of the Court (PKC) (by ECF)




                                             2
